Citation Nr: 1427709	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-43 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right knee arthritis with residuals of a meniscal tear.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Lori K. Elliott, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for bilateral knee disabilities and a low back disability.  Jurisdiction over this case was subsequently transferred to the VARO in Louisville, Kentucky, and that office forwarded the appeal to the Board.

In September 2012, the Board remanded the claims for a videoconference hearing, which took place in January 2014 before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's right knee arthritis with residuals of a meniscal tear are related to service.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, right knee arthritis with residuals of a meniscal tear were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran was first diagnosed with right knee arthritis and a meniscal tear many years after service.  The service treatment records reflect that he complained of right knee pain and was diagnosed with chondromalacia in February 1978.  In his Board hearing testimony, the Veteran indicated that he injured his right knee in service and had problems with it ever since.  The Veteran is competent to so testify and the Board finds his testimony credible.

There are multiple medical opinions on this question.  After reviewing the claims file and examining the Veteran, the March 2008 VA examiner concluded that it was not likely that the Veteran's current right knee disability was related to service.  He emphasized the lack of medical evidence of follow up treatment in service or until many years after service.

In contrast, the Veteran's treating VA physician prepared two notes in support of his claim.  In a June 2008 note, he recounted the Veteran's description of his in-service knee injury, including a lack of X-rays taken at that time.  The physician noted that he had not seen the Veteran's military records, but that his account of the progression of the disease could be accurate because soft tissue injury or non-fracture trauma may not have resulted in X-rays being taken.  As to the Veteran's claim that his current knee disability was related to service, the examiner wrote, "Although we are not able to make a direct link between his current knee problems and the previous injuries in service, the degenerative process at work tends to evolve over time as has been [the Veteran's] case.  Please consider his disease progression when processing his affairs."  In a July 2009 note, the same physician wrote that the Veteran had reported his original injury in service and that the service treatment records showed that he had been seen twice for chondromalacia, which, in light of his normal examination shortly beforehand, showed that he did likely injure his knee while in service.  The examiner wrote, "Since 1978, degeneration in the form of osteoarthritis and a cartilage tear have occurred.  His current knee problems may extend from knee injuries incurred while on active military duty."

Each of the three opinions is flawed.  The March 2008 VA examiner appeared to impermissibly consider the lack of medical evidence of treatment for many years to be dispositive despite the Veteran's credible statements that he had continuous symptoms since service.  Although there is no reasons or bases requirement for a VA examiner or requirement that the examiner comment on every favorable piece of evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), the examiner's emphasis on lack of medical evidence without considering the possibility that the Veteran had symptoms but did not seek treatment lessens the probative value of the opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

The VA treating physician's opinions were also flawed in that they were somewhat ambiguous and used the term "may."  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Taken together, however, the VA physician's opinions indicated a nexus between the current right knee disability and in-service right knee injury and symptoms.

Given the flawed opinions on both sides of the nexus issue, the evidence is approximately evenly balanced as to whether the Veteran's right knee arthritis with residuals of a meniscal tear are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) ("The nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")
.

ORDER

Entitlement to service connection for right knee arthritis with residuals of a meniscal tear is granted.


REMAND

The Veteran has claimed in his written statements and Board hearing testimony that his left knee and low back disabilities are caused or aggravated by his right knee disorders, in particular due to an altered gait.  As service connection has been granted for the right knee disability and there may be an associated between this disability and the left knee and low back disabilities, a VA examination to address these issues is warranted.  38 C.F.R. § 3.159(c)(4)(i)(C).

Accordingly, the claims for service connection for left knee and low back disabilities are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his left knee and low back disabilities.  All necessary tests should be conducted.

The examiner must be provided access to the claims file, Virtual VA file, and VBMS file, and he/she must acknowledge their review of each.  

Following the examination the examiner must opine whether it is as least as likely as not (50 percent probability or more) that the Veteran's left knee or low back disabilities are either (a) caused, or (b) aggravated, i.e., made worse, by his service connected right knee arthritis with residuals of a meniscal tear, to include any altered gait caused by the right knee disorders.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

2.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The AOJ must ensure that the examination report is in complete compliance with the directives of this remand.  The AOJ  must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA and VBMS files. If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the appellant and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


